COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

                                                 §                No. 08-14-00218-CR

 IN RE: ANDREW D. MCGREW, JR.,                   §          AN ORIGINAL PROCEEDING

                            Relator.             §                 IN MANDAMUS

                                                 §

                                                  §


                                  MEMORANDUM OPINION

        Relator was charged by indictment in cause number 04-05-04643-CRW for the offense of

robbery in 2003. This Court dismissed Relator’s attempted appeal in 2005 because the trial

court’s certification reflected that the case involved a plea bargain and Relator was not entitled to

appeal. McGrew v. State, No. 08-04-00303-CR, 2005 WL 82248 (Tex. App.—El Paso Jan. 13,

2005, pet. ref’d).

        Relator has filed with this Court a pro se petition for writ of mandamus complaining that

the 143rd District Court was without jurisdiction over his case, that the indictment, judgment, and

sentence are void, and that he is entitled to assert an actual innocence claim. Only the Texas

Court of Criminal Appeals has jurisdiction over matters related to post-conviction relief from an
otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex.Crim.App. 1991)(orig. proceeding); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2013); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex.Crim.App. 1995)(orig. proceeding). Because the courts of appeal play no

role in these matters and have no authority to issue writs of mandamus in connection with such

proceedings, we lack the authority to command the trial judge to rule on and grant the relief

Relator seeks. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3, 5; Ater, 802 S.W.2d at 242; In

re McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding).

                                       CONCLUSION

       The petition for writ of mandamus is denied.



                                           GUADALUPE RIVERA, Justice
July 30, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               2